Opinión disidente del
Juez Asociado Señor Rigau
con la cual concurre el Juez Asociado Señor Torres Rigual
San Juan, Puerto Rico, a 19 de junio de 1970
Disiento. No creo, contrario a lo que se expresa en la sentencia circulada, que se cumplan mejor los fines de la justicia rebajando la penalidad que impuso el magistrado que vio, oyó y apreció la prueba. Se trata de una persona a quien un agente del orden público le llamó la atención por *189haber estacionado mal un automóvil. Dicha persona se com-portó en forma contumaz y en abierta resistencia a la ley, terminando por darle con el automóvil, cuando lo puso en marcha, al agente • del orden público, estropeándolo y si-guiendo el apelante su marcha en dicho automóvil. Fue arrestado al día siguiente.
Creo que la sentencia representa una leniencia improce-dente y que por el contrario el principio de la individualiza-ción de la pena requiere, ante los hechos del caso, que se confirme la sentencia apelada.